FILED
                             NOT FOR PUBLICATION                             JAN 19 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASWINDER SINGH GILL,                             No. 08-70134

               Petitioner,                        Agency No. A095-571-400

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Jaswinder Singh Gill, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and

we dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the IJ’s determination that Gill’s asylum

application was untimely because that finding is based on disputed facts. See

8 U.S.C. § 1158(a)(3); cf. Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007)

(per curiam) (exercising jurisdiction to consider one-year bar where facts were

undisputed). Accordingly, we dismiss Gill’s asylum claim.

      Substantial evidence supports the IJ’s adverse credibility determination

based upon the inconsistencies in Gill’s testimony regarding his role and

participation in political activities, see Li v. Ashcroft, 378 F.3d 959, 962-63 (9th

Cir. 2004), and Gill’s failure to provide reasonable explanations for the

inconsistencies, see Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007).

Accordingly, in the absence of credible testimony, Gill’s withholding of removal

claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Gill’s CAT claim is based on the same evidence the agency found

not credible, and he points to no other evidence showing it is more likely than not

he would be tortured if he returns to India, Gill’s CAT claim fails. See id. at

1156-57.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           2                                      08-70134